In related proceedings, inter alia, for custody and visitation pursuant to Family Court Act article 8, the father appeals from (1) an order of the Family Court, Queens County (Fitzmaurice, J.), dated March 20, 1996, which found him to be in contempt of court for willful violation of an order of protection of the same court issued January 4, 1996, (2) an order of the same court, dated March 20, 1996, which committed him to a definite term of six months incarceration for his contempt, and (3) an order of the same court, dated March 20, 1996, which issued a final order of protection for one year.
*347Ordered that the orders are affirmed, with one bill of costs.
The evidence adduced at the hearing established, by competent proof, that the appellant willfully violated the order of protection (see, Family Ct Act § 846-a; see also, Haber v Haber, 225 AD2d 664; Graham v Graham, 152 AD2d 653). Additionally, it was not an improvident exercise of discretion for the Family Court to sentence the appellant to six months incarceration for willful violation of the January 4, 1996, order (see, Family Ct Act § 846-a; Matter of Arguinzoni v Arguinzoni, 210 AD2d 324), and its issuance of a final order of protection was proper (see, Family Ct Act § 656). Miller, J. P., Sullivan, Santucci and Joy, JJ., concur.